Title: From Thomas Jefferson to William Dabney, 8 December 1824
From: Jefferson, Thomas
To: Dabney, William


Sir
Monto
Dec. 8. 24.
I thank you for the certificate you have been so kind as to send me of a right to use one of your patent pumps for raising water by a weight. the idea is new to me, and I have no doubt is practicable, and should experience confirm it, it will be of value in certain situations. the publication of such a description as would give  a general idea of it’s construction and volume might encourage applications for the machine itself ready made or the right to make  it for use or sale by artists capable of making it.with my thanks be pleased to accept the assurance of my respect.Th:J.